— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 25, 1989, convicting him of robbery in the first degree (two counts) and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to his adjudication as a persistent felony offender are unpreserved for appellate review and we decline to review them in the exercise our interest of justice jurisdiction under the circumstances presented (see, People v Martin, 167 AD2d 428, 429; People v Sullivan, 153 AD2d 223, 233).
Upon a review of the record, we find that the defendant was not deprived of the effective assistance of trial counsel (see, *766People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Martin, supra). Bracken, J. P., Sullivan, Rosenblatt and O’Brien, JJ., concur.